Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 9/1/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



           Claims 1, 12, 13, 24, 25 and 28 are rejected under 35 U.S.C. 102 (a) 1 as being anticipated by Sun et al. (U.S. PG-Publication # 2018/0124753).


           Consider claims 1, 13, 25 and 28, Sun et al. clearly disclose a method for wireless communications at a user equipment (UE), comprising:            
           receiving a first downlink control information message in a downlink control channel (fig. 7 (702/706), par. 83 (configured to generate the DCI in two portions, where a first DCI portion includes initial control information regarding a downlink assignment, and a second DCI portion includes remaining control information regarding the downlink assignment. In some examples, the initial control information may include the resource assignment, rank and modulation order of the downlink assignment)), the first downlink control information message scheduling first resources of a downlink shared channel (fig. 7 (PDCCH- 706/PDSCH-710), par. 113 (the DCI of a PDCCH may be split into a first DCI control portion (DCI-1) 706 and a second control portion (DCI-2) 710)) for a set of downlink control information messages (fig. 8 (804), par. 117 (FIG. 8 is a diagram illustrating an example of a second DCI portion (DCI-2) 710 carrying control information. As shown in FIG. 8, the second DCI portion 710 may be a single codeword that includes a concatenation of a plurality of downlink channel information (DCI) components 804 (e.g., DCI Component 1 . . . DCI Component N). Each DCI Component 804 may include scheduling assignments (e.g., downlink assignments and/or uplink grants) for one or more scheduled entities. Thus, each DCI component 804 is a separate DCI intended for one or more scheduled entities)); 
           identifying a configuration for receiving the set of downlink control information messages on one or more layers of a plurality of layers of the downlink shared channel based at least in part on the first downlink control information message (par. 94 (the second DCI portion may utilize a different rank and modulation order than the PDSCH); EN: This implies the rank needs to be configured, par. 95 (The first DCI portion may further include the piggyback control information providing information about the second DCI portion)); and
           receiving the set of downlink control information messages on the one or more layers of the downlink shared channel based at least in part on the identified configuration (par. 108 (If all of the DCI components contain control information for the scheduled entity, the second DCI portion may be scrambled with the RNTI of the scheduled entity and the physical control channel processing circuitry 643 may decode the DCI components utilizing the RNTI of the scheduled entity 600)).

           Consider claim 12, and as applied to claim 1 above, 
                           claim 24, and as applied to claim 13 above,
Sun et al. clearly disclose a method, wherein the set of downlink control information messages are concatenated on the one or more layers (par. 92 (the second DCI portion may include headers separating each of the individual DCIs for addressing to specific scheduled entities or groups of scheduled entities), par. 94 (a rank of one may be utilized for the second DCI portion, while a rank of two or greater may be utilized for the PDSCH. As used herein, the term rank refers to the number of layers or data streams)).





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 2, 14, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Guo et al. (U.S. PG-Publication # 2015/0334683).


           Consider claim 2, and as applied to claim 1 above,
                           claim 14, and as applied to claim 13 above,
                           claim 26, and as applied to claim 25 above,
                           claim 29, and as applied to claim 28 above, 
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose identifying that the set of downlink control information messages are mapped to a single layer of the plurality of layers 
          In the same field of endeavor, Guo et al. clearly show:
           identifying that the set of downlink control information messages are mapped to a single layer of the plurality of layers, wherein the one or more layers comprise the single layer (par. 566 (When the base station configures the terminal to use the DCI Format 1A to indicate the terminal to receive the PDSCH in the terminal specific search space, the LVRB/DVRB bit in the DCI Format 1A is used to indicate the terminal to use which one in the DMRS port 7 or a combination of the port 7 and the port 8 for the PDSCH reception); EN: This shows the (first) DCI configured the PDSCH and its number of layers, par. 588 (When indicating the terminal to use the port 7 to receive the PDSCH, it is equivalent to the number of PDSCH transmission layers being one, and when indicating the terminal to use the ports 7 and 8 to receive the PDSCH, it is equivalent to the number of PDSCH transmission layers being two)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show identifying that the set of downlink control information messages are mapped to a single layer of the plurality of layers, as taught by Guo, so that overhead for control information can be reduced. 





         Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Guo et al. (U.S. PG-Publication # 2015/0334683), and in view of Hong et al. (U.S. PG-Publication # 2011/0249633).


          Consider claim 3, and as applied to claim 2 above, 
                         claim 15, and as applied to claim 14 above,
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose signal to noise ratio.
          In the same field of endeavor, Hong et al. clearly show:                   
          wherein the set of downlink control information messages are mapped to the single layer based at least in part on the single layer having a highest modulation and coding scheme for the plurality of layers, a highest signal to noise ratio for the plurality of layers (par. 152 (For example, the enhanced terminal may perform decoding with respect to layers in an order of highest SNR to lowest SNR, until the same number of control information as a number of control information to be allocated to the enhanced terminal is successfully decoded)), a lowest index value for the plurality of layers, or any combination thereof.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show signal to noise ratio, as taught by Hong, so that overhead for control information can be reduced. 






         Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Guo et al. (U.S. PG-Publication # 2015/0334683), and in view of Lee et al. (U.S. PG-Publication # 2013/0083753).

  

        Consider claim 4, and as applied to claim 2 above, 
                        claim 16, and as applied to claim 13 above,
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose identifying a ratio of a first payload size of the set of downlink control information messages mapped to the single layer to a second payload size of the downlink shared channel mapped to the single layer. 
          In the same field of endeavor, Lee et al. clearly show:                   
           identifying a ratio of a first payload size of the set of downlink control information messages mapped to the single layer to a second payload size of the downlink shared channel mapped to the single layer (fig. 34, par. 272 (The table of FIG. 34 shows an example embodiment for the predefined set based M-PDCCH region that may be defined as `C` in the table and the M-PDSCH region configuration that may be defined as `D` in the table)); and 
           determining that the ratio fails to satisfy a threshold value, wherein the set of downlink control information messages are mapped to the single layer based at least in part on the determining (par. 272 (a configurable structure or configurations with a predefined set may be used where multiple configurations of a M-PDCCH region and M-PDSCH region may be defined such that the ratio between control channel overhead and downlink resource utilization may be handled by an eNB according to the cell environment)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show identifying a ratio of a first payload size of the set of downlink control information messages mapped to the single layer to a second payload size of the downlink shared channel mapped to the single layer, as taught by Lee, so that overhead for control information can be reduced. 






         Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Lee et al. (U.S. PG-Publication # 2013/0083753).


        Consider claim 6, and as applied to claim 1 above, 
                        claim 18, and as applied to claim 13 above,
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose identifying a ratio of a first payload size of the set of downlink control information messages mapped to the single layer to a second payload size of the downlink shared channel mapped to the single layer. 
          In the same field of endeavor, Lee et al. clearly show:                   
           identifying a ratio of a first payload size of the set of downlink control information messages mapped to a single layer of the plurality of layers to a second payload size of the downlink shared channel mapped to the single layer (fig. 34, par. 272 (The table of FIG. 34 shows an example embodiment for the predefined set based M-PDCCH region that may be defined as `C` in the table and the M-PDSCH region configuration that may be defined as `D` in the table)); and 
           determining that the ratio satisfies a threshold value, wherein the set of downlink control information messages are mapped to multiple layers of the plurality of layers based at least in part on the determining (par. 272 (a configurable structure or configurations with a predefined set may be used where multiple configurations of a M-PDCCH region and M-PDSCH region may be defined such that the ratio between control channel overhead and downlink resource utilization may be handled by an eNB according to the cell environment)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show identifying a ratio of a first payload size of the set of downlink control information messages mapped to the single layer to a second payload size of the downlink shared channel mapped to the single layer, as taught by Lee, so that overhead for control information can be reduced . 




         Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Guo et al. (U.S. PG-Publication # 2015/0334683), and Lee et al. (U.S. PG-Publication # 2013/0083753), and in view of Miki et al. (U.S. PG-Publication # 2012/0163334).


          Consider claim 5, and as applied to claim 4 above,
                          claim 17, and as applied to claim 16 above, 
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose a highest modulation and coding scheme. 
          In the same field of endeavor, Miki et al. clearly show:                   
          wherein a modulation and coding scheme associated with the downlink shared channel for the single layer is a highest modulation and coding scheme for the downlink shared channel for the plurality of layers (par. 51 (FIGS. 4(A) and 4(B) show DCI configurations. FIG. 4(A) shows a DCI configuration defined in the LTE system (release-8), and FIG. 4(B) a preferable DCI configuration in transmitting a PDSCH and the PDCCH that is control information of the PDSCH with different component carriers. The DC1 configuration defined in the LTE system (release-8) is provided with resource block allocation information for each terminal, MCS(Modulation and Coding Scheme) 
information of the highest efficiency)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show a highest modulation and coding scheme, as taught by Miki, so that overhead for control information can be reduced. 




         Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Lee et al. (U.S. PG-Publication # 2013/0083753), and in view of Miki et al. (U.S. PG-Publication # 2012/0163334).


          Consider claim 7, and as applied to claim 6 above, 
                           claim 19, and as applied to claim 18 above,
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose a highest modulation and coding scheme. 
          In the same field of endeavor, Miki et al. clearly show:                   
           wherein a modulation and coding scheme associated with the second payload size of the downlink shared channel is a highest modulation and coding scheme for the downlink shared channel for the plurality of layers (par. 51 (FIGS. 4(A) and 4(B) show DCI configurations. FIG. 4(A) shows a DCI configuration defined in the LTE system (release-8), and FIG. 4(B) a preferable DCI configuration in transmitting a PDSCH and the PDCCH that is control information of the PDSCH with different component carriers. The DC1 configuration defined in the LTE system (release-8) is provided with resource block allocation information for each terminal, MCS(Modulation and Coding Scheme) 
information of the highest efficiency)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show a highest modulation and coding scheme, as taught by Miki, so that overhead for control information can be reduced. 





         Claims 8-11, 20-23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 2018/0124753), in view of Lee et al. (U.S. PG-Publication # 2013/0083753), and in view of Nam et al. (U.S. PG-Publication # 2016/0242166).


         Consider claim 8, and as applied to claim 1 above, 
                           claim 20, and as applied to claim 13 above,
                           claim 27, and as applied to claim 25 above,
                           claim 30, and as applied to claim 28 above,
Sun et al. clearly disclose the method as described.
           However, Sun et al. do not specifically disclose identifying that the set of downlink control information messages are mapped to multiple layers of the plurality of layers. 
           In the same field of endeavor, Lee et al. clearly show:                              
           identifying that the set of downlink control information messages are mapped to multiple layers of the plurality of layers (par. 272 (a configurable structure or configurations with a predefined set may be used where multiple configurations of a M-PDCCH region and M-PDSCH region may be defined such that the ratio between control channel overhead and downlink resource utilization may be handled by an eNB according to the cell environment)); 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show identifying that the set of downlink control information messages are mapped to multiple layers of the plurality of layers., as taught by Lee, so that overhead for control information can be reduced. 
           However, Sun and Lee do not specifically disclose a first number of downlink control information messages of the set of downlink control information messages mapped to the layer is no more than one different than a second number of downlink control information messages of the set of downlink control information messages mapped to any other layer of the multiple layers. 
           In the same field of endeavor, Nam et al. clearly show:                              
           identifying, for each layer of the multiple layers, that a first number of downlink control information messages of the set of downlink control information messages mapped to the layer is no more than one different than a second number of downlink control information messages of the set of downlink control information messages mapped to any other layer of the multiple layers (par. 77 (the control information is distributed evenly across the active layers)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, show identifying that the set of downlink control information messages are mapped to multiple layers of the plurality of layers, as taught by Lee, and show a first number of downlink control information messages of the set of downlink control information messages mapped to the layer is no more than one different than a second number of downlink control information messages of the set of downlink control information messages mapped to any other layer of the multiple layers, as taught by Nam, so that overhead for control information can be reduced.




          Consider claim 9, and as applied to claim 8 above,
                           claim 21, and as applied to claim 20 above, 
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose the first number of downlink control information messages is a same number for each layer of the multiple layers.
          In the same field of endeavor, Nam et al. clearly show: 
           wherein the first number of downlink control information messages is a same number for each layer of the multiple layers (par. 77 (the control information is distributed evenly across the active layers)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show the first number of downlink control information messages is a same number for each layer of the multiple layers, as taught by Nam, so that overhead for control information can be reduced . 


          Consider claim 10, and as applied to claim 8 above, 
                           claim 22, and as applied to claim 20 above,
Sun et al. clearly disclose the method as described.
          However, Sun et al. do not specifically disclose the first number of downlink control information messages for the layer is a different number than the second number of downlink control information messages for at least one other layer of the multiple layers.
          In the same field of endeavor, Lee et al. clearly show:
          wherein the first number of downlink control information messages for the layer is a different number than the second number of downlink control information messages for at least one other layer of the multiple layers (fig. 34, par. 272 (The table of FIG. 34 shows an example embodiment for the predefined set based M-PDCCH region that may be defined as `C` in the table and the M-PDSCH region configuration that may be defined as `D` in the table)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Sun, and show the first number of downlink control information messages for the layer is a different number than the second number of downlink control information messages for at least one other layer of the multiple layers, as taught by Lee, so that overhead for control information can be reduced. 


           Consider claim 11, and as applied to claim 8 above, 
                           claim 23, and as applied to claim 20 above,
Sun et al. clearly disclose a method, wherein the first number of downlink control information messages comprises a first portion of a second downlink control information message, and the second number of downlink control information messages comprises a second portion of the second downlink control information message (fig. 7 (702/706), par. 83 (configured to generate the DCI in two portions, where a first DCI portion includes initial control information regarding a downlink assignment, and a second DCI portion includes remaining control information regarding the downlink assignment. In some examples, the initial control information may include the resource assignment, rank and modulation order of the downlink assignment)).







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 26, 2022